DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Welk on 3/25/21.

The application has been amended as follows: 

Claim 1 (currently amended): A method for anonymizing data sets for use with risk management applications, the method comprising: 
receiving a data set from a source, the data set containing a plurality of correlated attributes; 
analyzing the plurality of correlated attributes to create a geospatial classification; 
determining whether the geospatial classification requires data randomization or deidentification;
applying an anonymization algorithm to the plurality of correlated attributes, wherein the anonymization algorithm applied depends on the determination of whether the geospatial classification requires data randomization or deidentification
providing the anonymized data set to a risk management application; and 
using the anonymized further comprisingapplying the anonymization algorithmanonymized data set. Claim 9 (currently amended): A system for managing 
receiving a data set from a source, the data set containing a plurality of correlated attributes; 
analyzing the plurality of correlated attributes to create a geospatial classification;
determining whether the geospatial classification requires data randomization or deidentification;
applying an anonymization algorithm to the plurality of correlated attributes, wherein the anonymization algorithm applied depends on the determination of whether the geospatial classification requires data randomization or deidentification
providing the anonymized data set to a risk management application; and 
using the anonymized data set to create a risk management report, wherein the system is further configured for adding noise to one or more of the plurality of correlated attributes while applying the anonymization algorithmanonymized data set. Claim 17 (currently amended): A computer program product comprising a non-transitory 
receive
analyzea geospatial classification; 
determine whether the geospatial classification requires data randomization or deidentification;
apply an anonymization algorithm to the plurality of correlated attributes, wherein the anonymization algorithm applied depends on the determination of whether the geospatial classification requires data randomization or deidentification
provideanonymized data set to a risk management application; and 
useanonymized data set to create a risk management report, wherein the risk management report is an output of the risk management application. Claim 18 (cancelled). Claim 19 (currently amended): The computer program product of claim 17 further configured to add noise to one or more of the plurality of correlated applying the anonymization privacy algorithm

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: analyzing the plurality of correlated attributes to create a geospatial classification; determining whether the geospatial classification requires data randomization or deidentification; applying an anonymization algorithm to the plurality of correlated attributes, wherein the anonymization algorithm applied depends on the determination of whether the geospatial classification requires data randomization or deidentification.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433